Filed 4/28/22 P. v. Bell CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F081937
             Plaintiff and Respondent,
                                                                           (Kern Super. Ct. No. BF123070A)
                    v.

 JAJUAN ROBERT BELL,                                                                      OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Charles R.
Brehmer, Judge.
         Charles M. Bonneau, Jr., under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Julie A. Hokans and Clara M.
Levers, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




         *   Before Poochigian, Acting P. J., Detjen, J. and Smith, J.
       Defendant and his codefendants robbed a casino and several of its patrons.
Multiple codefendants used assault weapons, pointing them at patrons, employees and a
security guard. Later, defendant and his codefendants conspired to rob the casino again
but were caught and arrested.1 Defendant and his codefendants were convicted of well
over a dozen crimes in connection with these incidents.
       Defendant argues the trial court abused its discretion in declining to strike his prior
serious felony enhancement. (Pen. Code, § 667, subd.(a).)2 We reject this contention
and affirm.
                                     BACKGROUND
       Defendant Jajuan Robert Bell was “convicted of four counts of second-degree
robbery (counts 1–4; § 212.5, subd. (c)), six counts of assault with a semiautomatic
firearm (counts 5–7, 9–11; § 245, subd. (b)), five counts of assault with an assault
weapon (counts 12–14, 16–17; § 245, subd. (a)(3)), two counts of transporting an assault
weapon (counts 19, 24; former § 12280, subd. (a)(1); see § 30600), two counts of
participating in a criminal street gang (counts 21, 28; § 186.22, subd. (a)), one count of
conspiracy to commit assault with a semiautomatic firearm (count 22; § 182,
subd. (a)(1)), one count of conspiracy to commit robbery (count 23; § 182, subd. (a)(1)),
and one count of carrying a loaded firearm in public by a member of a criminal street
gang (count 26; former § 12031, subd. (a)(2)(C)).” (People v. Bell (2015) 241
Cal.App.4th 315, 323 (Bell I), fn. removed.) Defendant was additionally convicted of
two counts of possessing a firearm as a felon (counts 18 & 27; former § 12021,
subd. (a)(1)). (Ibid.)
       “The jury found that all of these crimes were committed for the benefit of, or in
association with, a criminal street gang with the specific intent to promote, further, or

       1 A detailed statement of the facts is set forth in Bell I, which we incorporate by
reference. (See People v. Bell (2020) 47 Cal.App.5th 153, 160, fn. 4 (Bell II).)
       2 All further statutory references are to the Penal Code unless otherwise noted.



                                             2.
assist in criminal conduct by gang members (§ 186.22, subd. (b)) as alleged in the
indictment, except the active gang participation counts (counts 21, 28) and the single
count of possessing a loaded firearm by an active street gang member (count 26). [¶]
The jury also found that, as to the robbery counts, … defendant was a principal and at
least one principal personally used a firearm as alleged in the indictment. (Former
§ 12022.53, subd. (e)(1).) The jury further found that a principal was armed during the
commission of the two conspiracy counts. (Former § 12022, subd. (a).)” (Bell I, supra,
241 Cal.App.4th at p. 323, fn. omitted.) The jury found it “not true” that defendant
personally used a firearm during the commission of the six counts of assault with a
semiautomatic firearm and the two counts of active participation in a criminal street gang.
The trial court found that the prior convictions alleged against defendant were true.
(Ibid.)
          The court granted a motion for acquittal (§ 1118.1) on counts 8 and 15, which
alleged assaults on victim, Robert G. A charge of vehicle theft (count 20) was dismissed
pursuant to a stipulation between counsel. Another charge of vehicle theft (count 25) was
dismissed on the court’s motion. (Bell I, supra, 241 Cal.App.4th at p. 323, fn. 6.)
          The court sentenced defendant to prison for 79 years four months. Defendant’s
sentence was comprised of the following: a base term of 12 years for assault with an
assault weapon (count 12), doubled to 24 years due to the strike prior (§ 667, subd. (e)),
plus five years for the gang enhancement (§ 186.22, subd. (b)(1)(B)), plus five years for
the prior serious felony enhancement (§ 667, subd. (a).) The court imposed the following
sentences for the robbery convictions (counts 1–4): four consecutive two-year terms plus
four terms of three years four months for the firearm enhancements (§ 12022.53,
subds. (b) & (e)(1)), plus four stayed 10-year terms for the gang enhancement (§ 186.22,
subd. (b)(1)(B)), Cal. Rules of Court, rule 4.447 (rule 4.447). On counts 5, 9 and 10
(assault with a semiautomatic firearm; § 245, subd. (b)), the court imposed, then stayed
(§ 654): three 9-year terms, each doubled to 18 years for the prior strike (§ 667,

                                              3.
subd. (e)), plus three 5-year terms for the gang enhancement. On counts 7 and 11 (assault
with a semiautomatic firearm; § 245, subd. (b)), the court imposed two consecutive four-
year terms, plus two consecutive one-year eight-month terms for the gang enhancements.
The abstract of judgment incorrectly identifies subdivision (b)(1)(C) of section 186.22 as
the applicable provision rather than subdivision (b)(1)(B). On count 13 (assault with
assault weapon; § 245, subd. (a)(3)), the court imposed a consecutive five-year four-
month term, plus one year eight months for the gang enhancement (§ 186.22,
subd. (b)(1)(B).) On counts 14, 16, and 17, the court imposed three concurrent 12-year
terms, doubled to 24 years for the prior strike (§ 667, subd. (e)), plus three concurrent
five-year terms for the gang enhancement (§ 186.22, subd. (b)(1)(B).) On count 18
(possession of a firearm by a felon; § 12021, subd. (a)(1)), the court sentenced defendant
to a stayed (§ 654) term of six years, plus a stayed term of four years for the gang
enhancement (§ 186.22, subd. (b)(1).) On count 19 (transportation of an assault weapon;
former § 12280, subd. (a)(1)), the court sentenced defendant to a stayed (§ 654) term of
eight years, doubled to 16 years due to the prior strike (§ 667, subd. (e).) On count 21
(participation in a street gang; § 186.22, subd. (a)), the court sentenced defendant to a
stayed (§ 654) term of three years, doubled to six years due to the prior strike (§ 667,
subd. (e).) On count 22 (conspiracy to commit assault with a semiautomatic firearm;
§ 182, subd. (a)(1)), the court sentenced defendant to a consecutive term of four years,
plus one year eight months for the gang enhancement (§ 186.22, subd. (b)(1)(B)), plus a
stayed term of one year for the firearm enhancement (§ 12022, subd. (a)(1).) On count
23 (conspiracy to commit robbery; § 182, subd. (a)(1)), the court sentenced defendant to
a stayed (§ 654) term of five years, doubled to 10 years due to the prior strike (§ 667,
subd. (e)), plus a stayed term of 10 years for the gang enhancement and one year for the
firearm enhancement (§ 12022, subd. (a)(1).) On count 24 (transporting an assault
weapon; former § 12280, subd. (a)(1)), the court sentenced defendant to a concurrent
term of eight years, doubled to 16 years due to the prior strike (§ 667, subd. (e)), plus a

                                              4.
concurrent term of four years for the gang enhancement (§ 186.22, subd. (b)(1)), stayed
pursuant to section 654. On counts 26 (§ 12031, subd. (a)(2)(C)), 27 (§ 12021,
subd. (a)(1)) and 28 (§ 186.22, subd. (a)), the court sentenced defendant to three stayed
(§ 654) terms of three years, doubled to six years for the prior strike (§ 667, subd. (e)).
(Bell I, supra, 241 Cal.App.4th at p. 324, fn. 8.)
       Defendant and his codefendants appealed. In Bell I, we reversed defendant’s
conviction on count 22 (conspiracy to commit assault with a deadly weapon) for
insufficient evidence. We also conditionally reversed the judgment because the trial
court applied an incorrect standard for determining whether defendants’ pleas of once in
jeopardy could be resolved by a court rather than a jury. (See Bell I, supra, 241
Cal.App.4th at pp. 359–362.) We permitted that, on remand, the prosecution could move
to strike defendants’ pleas of once in jeopardy. (Id at p. 361.) If the court granted such a
motion, it would reinstate defendant’s convictions (except as to count 22). (Ibid.)
       On remand, the prosecution did move to strike defendants’ jeopardy pleas. After
limited discovery and a hearing at which the court accepted testimony, the court granted
the prosecution’s motion to strike. (Bell II, supra, 47 Cal.App.5th at p. 161.) The court
resentenced defendant to a total term of 73 years eight months. (Ibid.) Defendant again
appealed.
       In Bell II, we affirmed the court’s granting of the prosecution’s motion to strike
but remanded for the court to consider how it would like to exercise the discretion
granted by two newly enacted laws: Senate Bill No. 620 (2017–2018 Reg. Sess.) (Senate
Bill 620) and Senate Bill No. 1393 (2017–2018 Reg. Sess.) (Senate Bill 1393). (Bell II,
supra, 47 Cal.App.5th at p. 200.)
                                           FACTS
       On remand from Bell II, the defense filed a resentencing memorandum.
Defendant requested the court strike his prior serious felony enhancement because it was
based on the same prior conviction that had been used to trigger double punishment under

                                              5.
the “Three Strikes” law. He argued, “Using the same conviction for two distinct
sentencing enhancements results in an unnecessary ‘stacking.’ ”
       The prosecution filed a sentencing statement opposing any striking of the prior
serious felony enhancement as that would “not be in the interests of justice.”
       At resentencing, the court declined to strike defendant’s prior serious felony
enhancement under section 667, subdivision (a), but decided not to “impos[e]” the
firearm enhancements (§ 12022.53, subds.(b) & (e)(1)) as to counts 2, 3, and 4.
       The court stated, “I think it’s fair to say that [defendant] was the leader and the
planner and the executor of the crimes. It is also fair to say that the jury did not find that
[defendant] was personally armed at the time. The sentence for [defendant] is quite long
and I believe to be appropriate given the actions and the charges.” After pronouncing
sentence, the court reiterated, “This sentence is long. It is well deserved. It is
commensurate with the actions of the defendant. It does not put the public in jeopardy
and I believe it is appropriate.”
       The court’s sentencing decisions effected a 10-year reduction from defendant’s
prior sentence, resulting in an aggregate prison term of 63 years eight months. Defendant
appeals again.
                                       DISCUSSION
       Defendant argues on appeal that the court abused its discretion in declining to
strike the prior serious felony enhancement.
       The parties agree that abuse of discretion is the applicable standard of review. “In
reviewing for abuse of discretion, we are guided by two fundamental precepts. First,
‘ “[t]he burden is on the party attacking the sentence to clearly show that the sentencing
decision was irrational or arbitrary. [Citation.] In the absence of such a showing, the
trial court is presumed to have acted to achieve legitimate sentencing objectives, and its
discretionary determination to impose a particular sentence will not be set aside on
review.” ’ [Citation.] Second, a ‘ “decision will not be reversed merely because

                                               6.
reasonable people might disagree. ‘An appellate tribunal is neither authorized nor
warranted in substituting its judgment for the judgment of the trial judge.’ ” ’ [Citation.]
Taken together, these precepts establish that a trial court does not abuse its discretion
unless its decision is so irrational or arbitrary that no reasonable person could agree with
it.” (People v. Carmony (2004) 33 Cal.4th 367, 376–377.)
       Defendant observes that the prior conviction, which was a second strike, was used
to double his base and consecutive terms. This resulted in an extra 22 years eight months
compared to what his aggregate prison term would otherwise have been. He contends it
was an abuse of discretion to then use the same prior conviction to impose an additional
five-year prior serious felony enhancement.
       Defendant draws an analogy to section 654, which prohibits double punishment of
a single act or omission that is punishable in different ways by different provisions of
law. He also contends that the rationale behind cases like People v. Dotson (1997) 16
Cal.4th 547 (Dotson) – which uphold simultaneous imposition of increased punishment
under the Three Strikes law and a prior serious felony enhancement – have been
undermined by subsequent enactments.3

       3 Dotson observed there is a “significant distinction” between the Three Strikes
law and section 667, subdivision (a). (Dotson, supra, 16 Cal.4th at p. 555.) Specifically,
that “the current felony need not be ‘serious’ for the three strikes law to apply” whereas
section 667, subdivision (a) is only triggered by a serious felony. (Ibid.) As defendant
notes, the Three Strikes law has changed on this point since Dotson.
        However, we note that Dotson first and foremost relied on the statutory language
requiring increased punishment “ ‘in addition to any other enhancements or punishment
provisions’ ” that may apply. (Dotson, supra, 16 Cal.4th at p. 554, citing 1170.12,
subd. (c); see also § 667, subd. (e).) The Supreme Court later described Dotson as having
“relied largely” on this statutory language. (People v. Acosta (2002) 29 Cal.4th 105,
130.) Only after relying on the statutory language, did Dotson observe that “[m]oreover”
there are distinctions between the Three Strikes law and section 667, subdivision (a).
This point was, at best, a secondary rationale supporting Dotson’s holding. While this
secondary rationale has arguably been impacted by subsequent enactments, the primary
rationale remains intact. In any event, as defendant notes, “the Dotson rule has not been
reconsidered.”

                                              7.
       However, defendant acknowledges that section 654 does not apply to status
enhancements relating to the nature of the offender (People v. Coronado (1995) 12
Cal.4th 145, 158–159) and acknowledges that “the Dotson rule has not been
reconsidered.”4 (See People v. Acosta, supra, 29 Cal.4th at p. 139, fn. 4 (conc. & dis.
opn. of Kennard, J.).)
       We find defendant’s analogies and other contentions unhelpful because at the end
of the day, the sentencing court remained free to make a “subjective determination of the
value of a case and the appropriate aggregate sentence, based on the judge’s experiences
with prior cases and the record in the defendant’s case.”5 (People v. Castaneda (1999)
75 Cal.App.4th 611, 614.) Here, the sentencing court made clear that it had concluded
the aggregate term was commensurate with the totality of defendant’s criminal actions,
stating: “I think it’s fair to say that [defendant] was the leader and the planner and the
executor of the crimes. It is also fair to say that the jury did not find that [defendant] was
personally armed at the time. The sentence for [defendant] is quite long and I believe to
be appropriate given the actions and the charges.” (Italics added.) Later, the court said,
“This sentence is long. It is well deserved. It is commensurate with the actions of the
defendant.” (Italics added.)
       We see no abuse of discretion in the court’s analysis. Defendant’s substantial
involvement in the crimes is undisputed. The severity of the crimes is likewise
undisputed, except insofar as defendant notes no one suffered physical harm during the


       4 We do not consider any arguments related to the California Rules of Court,
which defendant addressed for the first time in his reply brief. Nor do we address the
single sentence in defendant’s opening brief stating, “In addition, the Double Jeopardy
Clause of the Fifth Amendment protects against multiple criminal punishments for the
same offense.” Defendant does not sufficiently develop any double jeopardy claim. (See
Cal. Rules of Court, rule 8.204(a)(1)(B) [every appellate brief must “support each point
by argument”].)
       5 Defendant argues “there is no set of rules or guidelines which apply directly [to]
the present issue.”

                                              8.
incidents. Regardless, the substantial overall risk of harm posed by the crimes in which
defendant played a leading role justifies the lengthy sentence imposed.
                                    DISPOSITION
      The judgment is affirmed.




                                            9.